


109 HR 5353 IH: Western Hemisphere Energy Security

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5353
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. Flake (for
			 himself, Mr. Bass, and
			 Mrs. Musgrave) introduced the
			 following bill; which was referred to the Committee on International
			 Relations
		
		A BILL
		To permit United States companies to participate in the
		  exploration for and the extraction of hydrocarbon resources from any portion of
		  a foreign maritime exclusive economic zone that is contiguous to the exclusive
		  economic zone of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Western Hemisphere Energy Security
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the United States
			 is the largest oil importer in the world;
				(2)the Federal
			 Government predicts that, by 2025, 68 percent of the oil used in the United
			 States will be imported;
				(3)2/3
			 of the oil reserves of the world are located in the politically unstable Middle
			 East and are controlled by members of the Organization of Petroleum Exporting
			 Countries;
				(4)global fuel
			 consumption is projected to increase by 100 percent to 150 percent during the
			 next 20 years, driven largely by the Chinese and Indian economies;
				(5)that increased
			 demand for fuel—
					(A)will place the
			 United States in ever-greater competition for oil and gas resources; and
					(B)may result in an
			 extension of Chinese involvement in developing Cuban oil and gas reserves to
			 within a few miles of the coastline of the United States;
					(6)the United States
			 adheres to the principle that, in a case in which the exclusive economic zone
			 of the United States is contiguous to the exclusive economic zone of another
			 country, a point equidistant to the maritime baselines of the 2 countries
			 demarcates the exclusive economic zone of each;
				(7)an example of the
			 application of the principle described in paragraph (6) is that the exclusive
			 economic zone of Cuba extends to within—
					(A)52 miles of the
			 Florida Keys at—
						(i)south of 24
			 degrees north latitude; and
						(ii)east of -81
			 degrees west longitude; and
						(B)85.4 miles of the
			 Florida peninsula at—
						(i)south of 24
			 degrees north latitude; and
						(ii)east of -81
			 degrees west longitude;
						(8)Cubapetroleo, the
			 state oil company of Cuba, recently—
					(A)signed an oil
			 production sharing agreement with the China Petroleum and Chemical Corporation;
			 and
					(B)purchased 3
			 deep-water drilling rigs from that Chinese state enterprise for use in the
			 exclusive economic zone of Cuba;
					(9)the exclusive
			 economic zone of Cuba in the Gulf of Mexico is a 112,000-square-kilometer area
			 that has been divided into 59 exploration blocks, each of which is
			 approximately 2,000 square kilometers and an average depth of 2,000 meters
			 (except that some of those blocks have a depth of as great as 4,000
			 meters);
				(10)the northernmost
			 of the exploration blocks described in paragraph (9) are located off the
			 southwest coast of the State of Florida;
				(11)a United States
			 Geological Survey report entitled “Assessment of Undiscovered Oil and Gas
			 Resources of the North Cuba Basin 2004” estimated that between 1,000,000,000
			 and 9,300,000,000 barrels of undiscovered oil and between 1,900,000,000,000 and
			 22,000,000,000,000 cubic feet of undiscovered natural gas along the northern
			 coast of Cuba;
				(12)the national
			 security strategy of the President recognizes the increasing resource needs of
			 China by stating that China is expanding trade, but acting as if they
			 can somehow lock up energy supplies around the world or seek to direct markets
			 rather than opening them up.;
				(13)the United States
			 embargo on Cuba prohibits United States companies from engaging in the
			 exploration or extraction of hydrocarbon resources from the exclusive economic
			 zone of Cuba;
				(14)United States oil
			 and gas industries are the world’s leaders in the efficient and
			 environmentally-safe extraction of oil and gas resources from marine deposits;
			 and
				(15)it is in the
			 energy, national security, and environmental interests of the United States
			 that the oil and gas companies of the United States be permitted to operate in
			 the foreign exclusive economic zones that is contiguous to the exclusive
			 economic zone of the United States.
				(b)PurposeThe
			 purpose of this Act is to permit United States companies to participate in the
			 exploration for and the extraction of hydrocarbon resources from any portion of
			 a foreign maritime exclusive economic zone that is contiguous to the exclusive
			 economic zone of the United States.
			3.Authorization of
			 activities and exports involving hydrocarbon resources by United States
			 companies
			(a)AuthorizationNotwithstanding
			 any other provision of law (including a regulation), United States persons
			 (including agents and affiliates of those persons) may—
				(1)engage in any
			 transaction necessary for the exploration for and extraction of hydrocarbon
			 resources from any portion of any foreign exclusive economic zone that is
			 contiguous to the exclusive economic zone of the United States; and
				(2)export without
			 license authority all equipment necessary for the exploration for or extraction
			 of hydrocarbon resources described in paragraph (1).
				(b)DefinitionIn
			 this section, the term United States person means—
				(1)any United States
			 citizen or alien lawfully admitted for permanent residence in the United
			 States; and
				(2)any person other
			 than an individual, if individuals described in paragraph (1) own or control at
			 least 51 percent of the securities or other equity interest in such
			 person.
				4.Travel in
			 connection with authorized hydrocarbon exploration and extraction
			 activitiesSection 910 of the
			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7209) is
			 amended by inserting after subsection (b) the following:
			
				(c)General license
				authority for travel-related expenditures by persons engaging in hydrocarbon
				exploration and extraction activities
					(1)In
				generalThe Secretary of the Treasury shall authorize under a
				general license the travel-related transactions listed in section 515.560(c) of
				title 31, Code of Federal Regulations, for travel to, from, or within Cuba in
				connection with exploration for, and the extraction of, hydrocarbon resources
				in any part of a foreign maritime exclusive economic zone that is contiguous to
				the United States’ exclusive economic zone.
					(2)Persons
				authorizedPersons authorized to travel to Cuba under this
				section include full-time employees, executives, agents, and consultants of oil
				and gas producers, distributors, and
				shippers.
					.
		
